MEMORANDUM **
This is a petition for review from the denial of petitioners’ motion to reopen re*605moval proceedings.
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioners’ second motion to reopen because the motion to reopen was numerically barred and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.